Motion to dismiss appeal granted unless appellant, on or before February fifteenth, perfects appeal, files and serves printed record on appeal, and files and serves brief, and is ready for argument at the March term, in which event the motion is denied. The case as settled should contain only the evidence and proceedings germane to the issue presented on the appeal from the order. (See Matter of Coyle v. Howell, Fields & Goddard, Inc., 228 App. Div. 388; Matter of MacConel v. Union Coal & Ash Co., 230 id. 336; People v. Jameison, 260 N. Y. 134; Derby v. General Electric Co., 208 App. Div. 529; Martin v. Donnelly, 223 id. 353; Moran v. Rainbow Appliance Corp., 225 id. 587.) Motion for leave to submit case without printing record denied. ¡